Citation Nr: 1645839	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  10-28 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable rating for left ear hearing loss. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart 


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from March 2002 to May 2005 and from May 2007 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.  

The Veteran initially filed a claim for service connection for hearing loss, among other issues, in October 2005.  In a March 2006 rating decision, service connection was granted for the left ear, with a noncompensable rating.  

In March 2009, the Veteran requested an increased rating for his left ear disability.  A July 2009 rating decision continued the noncompensable rating.  In November 2009, the Veteran filed a timely Notice of Disagreement.  A March 2010 Statement of the Case (SOC) maintained the noncompensable rating and the Veteran appealed in June 2010.

The matter was previously remanded to the Agency of Original Jurisdiction (AOJ) by the Board in November 2012, June 2013, July 2014, and July 2015 for further development.  Supplemental SOCs have continued the noncompensable rating.

Additional evidence was associated with the Veteran's claims file following submission of his substantive appeal in June 2010.  A waiver of RO review of this evidence was included with the September 2016 Hearing Memorandum.  Thus, the Board may properly consider the additional evidence submitted.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.


FINDING OF FACT

The Veteran's service-connected left ear hearing loss is no worse than Level IV. 




CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The Board finds that VA has satisfied its duty to notify in this case through letters dated May 2009 and August 2015.  These letters advised the Veteran of the evidence needed to substantiate his claim with respect to an increased rating.  The letters described the Veteran's and VA's responsibilities, to include what evidence should be provided by him and what evidence should be provided by VA.  Collectively, the letters also advised on the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining the records relevant the matter decided herein.  The pertinent evidence associated with the claims consists of the service treatment records, private treatment records, VA treatment records, military personnel records, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist the Veteran in obtaining the relevant records.
Further, the Veteran has been medically evaluated in conjunction with his claim for increased rating of his hearing loss disability.  The Veteran was afforded VA audiological examinations in May 2009, October 2012, and December 2015.  The Veteran has not challenged the adequacy of the examinations.  The Board finds that the December 2015 examination is adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and describes the disability in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).  The examiner also opined on the functional impact the Veteran's hearing has on his daily activities and ability to work.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Additionally, the AOJ substantially complied with the Board's prior remand instructions, which included obtaining a new VA examination.  In December 2015, the Veteran underwent an audiological evaluation and an examiner submitted a report detailing the results.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate and focus specifically on what the evidence shows, or fails to show, as to the left ear hearing loss claim.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating hearing loss, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is then used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.

Turning to the evidence of record, the Veteran underwent VA audiological examinations in May 2009, October 2012, and December 2015.  The most recent examination report showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
45
45
50
80
85

The puretone threshold average was 65 decibels. The Maryland CNC speech discrimination test revealed speech recognition ability of 80 in the left ear.  The Veteran reported that he cannot hear well anymore and sometimes experiences pain in his ears while lying down.  He described trying to read lips and having to guess at what people said or ask them to repeat themselves.  He also stated that he started mumbling or speaking softly because he cannot gauge the level of his own voice. 

The above findings from the December 2015 examination show Level IV hearing acuity in the left ear under Table VI.  Under Table VII, utilizing an assigned designation of Level I for the non-service connected right ear per 38 C.F.R. § 4.85(f) and the Level IV designation for the left ear, a compensable rating is not warranted.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.

There is no other probative medical evidence of record supporting a finding of a compensable rating.  The October 2012 VA examination noted that the results of the audiological testing were inadequate for rating purposes.  Likewise, the May 2009 examiner noted that the Veteran's speech recognition scores were unreliable as the responses contained errors associated with exaggerated hearing loss.  Based solely upon the puretone thresholds, the examiner diagnosed left ear high frequency sensorineural hearing loss and stated that the right ear was within normal limits.  Applying Tables VIa and VII to this objective testing resulted in a noncompensable rating. 

The Board acknowledges the contentions put forth by the Veteran regarding his use of a hearing aid and the impact his service-connected left ear hearing loss has on his ability to understand speech.  However, the findings of the examination are more probative than the lay contentions as to the extent of hearing loss.  As noted previously, because disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Thus, when applying the audiological examination test results described above, the Board is compelled to find against an entitlement to a compensable disability rating.  
In finding such, the Board notes that the Veteran is competent to report his symptoms, including difficulty hearing and ear pain.  He is also credible to the extent that he sincerely believes he is entitled to a higher rating.  However, his competent and credible lay evidence is outweighed by the competent and credible medical evidence that evaluates the true extent of his disabilities based on objective data coupled with the lay complaints.

The Board also notes that a noncompensable rating does not mean that the Veteran's hearing is normal. The initial grant of service connection acknowledges that the Veteran has left ear hearing loss, while the disability rating reflects that the degree of disability of his service-connected defective hearing does not meet VA's criteria for a compensable rating.  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to a compensable disability rating for left ear hearing loss is not warranted during any portion of this appeal.

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to an increased level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015). 
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the Veteran reported occasional severe ear pain during the December 2015 VA examination.  As pain is not contemplated by the hearing loss rating criteria under Diagnostic Code 6100, the Veteran's description of his symptoms is deemed to present an exceptional disability picture.

Consideration then turns to whether the second prong of Thun is met.  The record does not reflect marked interference with employment or hospitalization due to hearing loss.  The Veteran submitted an Application for Increased Compensation Based on Unemployability on November 22, 2016, noting that his PTSD caused hospitalization and interference with employment.  However, there is no evidence that his hearing loss disability caused hospitalization or substantially interfered with the Veteran's ability to obtain or maintain employment.  The VA examiner in December 2015 noted that while the Veteran's hearing loss could make it more difficult and frustrating to carry on conversations or hear instructions in nosier settings, it would not make it impossible.  

Accordingly, the evidence does not show that the requisite factors under Thun are present, and referral of the left ear hearing loss disability for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted in this case. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to the service-connected disability.  As the Board has fully considered all pertinent symptoms in evaluating the disability, and evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a higher evaluation also includes a claim for a total rating based on individual unemployability (TDIU) when a veteran claims an inability to work or there is cogent evidence of unemployability due to service connected disabilities.  In the present case, the Veteran submitted a claim for TDIU in May 2016.  An August 2016 rating decision denied the claim and a Notice of Disagreement was received in November 2016.  As the issue is bifurcated and not in appellate status before the Board, consideration herein is unwarranted.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200 et. seq.; Locklear v. Shinseki, 24 Vet. App. 311 (2011).


ORDER

Entitlement to an increased rating for left ear hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


